Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 12, 2018

                                      No. 04-17-00808-CV

                                         Daniel CRISP,
                                           Appellant

                                                v.

                                      Ismael CLAY, et al.,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI10107
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        This is an appeal from an enforcement order rendered against appellant Daniel Crisp. On
December 11, 2017, the trial court signed an “Order Enforcing Prior Turnover Order,” requiring
Crisp, the sole signatory on a certain TD Ameritrade account, to wire $406,917.50 to a receiver
that had been appointed in a previously rendered turnover order in favor of appellees, Ismael
Clay, Joshua Kennedy, Matthew Arneson, Arthur Charles, Samone Drake, Phillip Erbe,
Christopher Ramos, Christopher Rochon, Elric Thomas, Jimmie Walden, Jorge Garza, and
Christopher Buza.

        During the pendency of this appeal, Crisp filed a “Motion to Abate Appeal,” requesting
this court to abate this appeal because he had filed a “Motion for Relief from Judgment under
Federal Rule of Civil Procedure 60(b)” in federal court. Crisp stated his motion for relief
challenged an underlying federal judgment upon which the turnover order and enforcement order
are based. In his request for an abatement, Crisp indicated his motion for relief was set for a
hearing before Magistrate Judge Bemporad on May 7, 2018. We therefore granted Crisp’s
motion to abate and ordered the appeal abated pending resolution of any action relating to the
“Motion for Relief from Judgment under Federal Rule of Civil Procedure 60(b)” filed by Crisp
in Cause No. SA-17-CA-279-FB (HJB), Clay v. Mcanear and Crisp. We further ordered the
parties to notify this court with a status update regarding the motion for relief on or before June
18, 2018.

      On June 18, 2018, Crisp filed a status report, indicating Judge Bemporad issued a Report
and Recommendations, stating the motion for relief would be denied. In his report, he also
indicated the parties could file objections to the report on or before June 25, 2018. Crisp stated
he intended to file objections, and after the objections were filed, the federal court would make
its final determination as to the motion.

       Based on the foregoing, we ORDER the parties to notify this court with a status update
regarding the objections and final determination as to the motion for relief on or before July 23,
2018.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court